I am not in accord with Mr. Justice SHARPE'S construction of the statute, and consequently dissent from his holding.
The injunction was confessedly too broad, as it should have permitted an adjournment of the sale. The injunction was served the very day fixed for the sale, and, therefore, no opportunity was afforded for asking the court to permit an adjournment. I do not think that the defendants should be penalized for obeying the letter of the injunction. Surely, plaintiffs should be required to show some injury occasioned by an adjournment or reason for not redeeming from the sale made or for not adopting adequate means of protection open to them as holders of a second mortgage.
The decree below is affirmed, with costs to defendants.
NORTH, C.J., and FEAD, McDONALD, and POTTER, JJ., concurred with WIEST, J. The late Justice FELLOWS took no part in this decision. *Page 215